Exhibit 10.1
 
REAFFIRMATION AND RATIFICATION AGREEMENT
 
August 26, 2008
 
LVAdministrative Services, Inc.
335 Madison Avenue, 10th Floor
New York, New York 10017
 
Ladies and Gentlemen:
 
Reference is hereby made to each of the (i) Securities Purchase Agreement, dated
February 29, 2008, between Retail Pro, Inc. (the "Company"), Valens Offshore SPV
II, Corp. ("Valens") and LV Administrative Services, Inc., as administrative and
collateral agent for the Valens (the "Agent" and together with Valens,
collectively, the "Creditor Parties") (as amended, modified or supplemented from
time to time, the "Purchase Agreement"); (ii) Secured Term Note dated February
29, 2008, issued by the Company in favor of Valens, in the aggregate principal
amount of $2,500,000 (as amended, modified or supplemented from time to time,
the "Note"); (iii) Common Stock Purchase Warrant (as amended, modified or
supplemented from time to time, the "Warrant"), dated February 29, 2008, issued
by the Company to Valens granting Valens the right to purchase 15,000,000 shares
of the Common Stock; (iv) Master Security Agreement (as amended, modified or
supplemented from time to time, the "Security Agreement"), dated February 29,
2008, by and among the Agent, the Company and its subsidiaries, Page
International Incorporated ("Page"), IP Retail Technologies International, Inc.
("IPRetail"), and Sabica Ventures, Inc. ("Sabica" and together with Page and IP
Retail, the "Subsidiaries"); (v) Funds Escrow Agreement (the "Escrow
Agreement"), dated June 30, 2005, by and among the Valens, the Company and Loeb
& Loeb LLP ("Loeb"); (vi) Stock Pledge Agreement dated February 29, 2008, by and
among the Agent, the Company and the Subsidiaries (as amended, modified or
supplemented from time to time, the "Pledge Agreement"); and (vii) Subsidiary
Guarantee, dated February 29, 2008, issued by each of the Subsidiaries to the
Creditor Parties (as amended, modified or supplemented from time to time, the
"Subsidiary Guarantee"). The documents referred to in each of the preceding
clauses (i) through (vii) are collectively referred to herein as the "Existing
Security and Guaranty Agreements".
 
To induce Valens to provide additional financial accommodations to the Company
evidenced by (i) that certain Amended and Restated Secured Term Note, dated the
date hereof, made by the Company in favor of Valens (as amended, modified or
supplemented from time to time, the "Amended and Restated Term Note"), and (ii)
that certain Funds Escrow Agreement, dated the date hereof, by and among Valens,
the Company and Loeb (the "August Escrow Agreement" and together with the
Amended and Restated Term Note and the documents, instruments and agreements
entered into in connection therewith, collectively, the "Amendment Documents")
each of the Company, Page, IP Retail and Sabica hereby jointly and severally:
 
(a)    represents and warrants to the Creditor Parties that it has reviewed and
approved the terms and provisions of the Amendment Documents;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)    acknowledges, ratifies and confirms that all indebtedness incurred by,
and all other obligations and liabilities of, each of the Company, Page, IP
Retail and Sabica under the Amendment Documents are (i) "Obligations" under, and
as defined in the Subsidiary Guaranty, (ii) "Obligations" under, and as defined
in, the Master Security Agreement and (iii) "Obligations" under, and as defined
in, the Stock Pledge Agreement;
 
(c)    acknowledges, ratifies and confirms that each of the Amendment Documents
are "Documents" under, and as defined in, each of the Subsidiary Guaranty, the
Master Security Agreement and the Stock Pledge Agreement ;
 
(d)    acknowledges, ratifies and confirms that all of the terms, conditions,
representations and covenants contained in the Existing Security and Guaranty
Agreements are in full force and effect and shall remain in full force and
effect after giving effect to the execution and effectiveness of each of the
Amendment Documents;
 
(e)    represents and warrants that no offsets, counterclaims or defenses exist
as of the date hereof with respect to any of the undersigned's obligations under
any Existing Security and Guaranty Agreement; and
 
(f)    acknowledges, ratifies and confirms the grant by each of the Company,
Page, IP Retail and Sabica to Agent of a security interest in the assets of
(including the equity interests owned by) each of the Company, Page, IP Retail
and Sabica, respectively, as more specifically set forth in the Existing
Security and Guaranty Agreements.
 
 
 
[The remainder of this page is intentionally left blank]
 
 
2

--------------------------------------------------------------------------------

 
 
This letter agreement shall be governed by and construed in accordance with the
laws of the State of New York.


 

  Very truly yours,       RETAIL PRO, INC.      
By:/s/ Donald Radcliffe                                       
Name: Donald Radcliffe
Title: CEO
      PAGE DIGITAL INCORPORATED      
By:/s/ Donald Radcliffe                                       
Name: Donald Radcliffe
Title: CEO
     
IP RETAIL TECHNOLOGIES
INTERNATIONAL, INC.
     
By:/s/ Donald Radcliffe                                       
Name: Donald Radcliffe
Title: CEO
      SABICA VENTURES, INC.      
By:/s/ Donald Radcliffe                                       
Name: Donald Radcliffe
Title: CEO
    ACKNOWLEDGED:      
VALENS OFFSHORE SPV II, CORP.
By: Valens Capital Management, LLC
its investment manager
      By:/s/ Patrick Regan                                          
Name: Patrick Regan
Title: Authorized Signatory
 

 
 
3

--------------------------------------------------------------------------------

 
 
This letter agreement shall be governed by and construed in accordance with the
laws of the State of New York.



 

  Very truly yours,      
RETAIL PRO, INC.
 
By:                                                                    
Name:
Title:
      PAGE DIGITAL INCORPORATED      
By:                                                                    
Name:
Title:
     
IP RETAIL TECHNOLOGIES
INTERNATIONAL, INC.
     
By:                                                                    
Name:
Title:
      SABICA VENTURES, INC.      
By:                                                                    
Name:
Title:
    ACKNOWLEDGED:      
VALENS OFFSHORE SPV II, CORP.
By: Valens Capital Management, LLC
its investment manager
     
By: /s/Patrick Regan                                               
Name: Patrick Regan
Title: Authorized Signatory
     
LV ADMINISTRATIVE SERVICES, INC.
as Agent
     
By: /s/ Patrick Regan                                               
Name: Patrick Regan
Title: Authorized Signatory
 

 
4

--------------------------------------------------------------------------------